          Case 4:19-cv-00447-KGB Document 22 Filed 04/29/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JEROME INGLE and JUDITH INGLE                                                         PLAINTIFFS

v.                                Case No. 4:19-cv-00447-KGB

WILLIAM E. SMITH TRUCKING, INC., and
CURTIS SAMUEL LEE                                                                   DEFENDANTS

                                              ORDER

       Before the Court is the parties’ joint motion for dismissal of case with prejudice (Dkt. No.

21). In the instant motion, the parties represent that “all matters and things that were heretofore in

controversy have now been compromised and settled” and request that “this cause of action . . . be

dismissed with prejudice with each party to bear their own costs.” (Id., at 1). For good cause

shown, the Court grants the motion. The action is dismissed with prejudice.

       It is so ordered this 29th day of April, 2020.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
